Citation Nr: 0624286	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-35 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant has legal entitlement to accrued 
benefits.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to 
March 1957 and from December 1959 to June 1972.  The 
appellant is the veteran's surviving spouse.  

This appeal arises from May and August 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  


FINDINGS OF FACT

1.  On March 26, 2004, the veteran filed a claim for service 
connection for bilateral hearing loss, diabetes, impotence 
and heart conditions.  

2.  The claims folder contains treatment records for hearing 
loss in February 2004 at a service medical facility.  

3.  The claims folder does not include any records of 
treatment at a VA or service medical facility for diabetes, 
impotence or heart conditions, dated within one year prior to 
the submission of his March 26, 2004 claims for service 
connection.  

4.  At service separation in March 1972 no heart disorders 
were diagnosed.  There are no diagnoses of any heart disorder 
dated within the initial post service year in the claims 
folder.  There is no competent medical evidence in the claims 
folder which provides a causal link between any service-
connected disability and any heart disorder.  

5.  Service medical records do not include any references to 
impotence.  The claims folder does not include any competent 
medical evidence linking impotence to any service-connected 
disability.  

6.  The veteran's Report of Medical Examination in March 1972 
demonstrated the veteran had a bilateral hearing loss by VA 
standards.  

7.  Current VA records include diagnosis of bilateral 
sensorineural hearing loss and orders for hearing aids.  
There are no current audiological evaluations which include 
puretone thresholds as required by VA for rating hearing loss 
in the claims folder.  

8.  The veteran's DD 214 for the period of service from 
November 1967 to June 1972, indicates he served in the 
Republic of Vietnam from July 1969 to July 1970.  

9.  The claims folder includes January 2004 records from Las 
Palmas Medical Center which refer to diagnosis of diabetes.  


CONCLUSION OF LAW

The appellant's claim for entitlement to accrued benefits is 
without legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The appellant is seeking legal entitlement to accrued VA 
benefits.  By regulation accrued benefits are those based on 
the evidence in the claims folder at the date of the 
veteran's death.  It is therefore unnecessary to request any 
further development of the appellant's claim.  As there are 
no accrued benefits VA benefits due and owing, the appellant 
lacks legal entitlement to the benefits sought.  The United 
States Court of Appeals for Veterans Claims in Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001), held that the enactment of 
the VCAA does not affect matters on appeal when the question 
is one limited to statutory interpretation (apparently this 
means purely legal questions).  See also Manning v. Principi, 
16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 
129 (2002).  For that reason the provisions of the VCAA are 
not applicable to the appellant's claims for accrued 
benefits.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  Except as provided in 
§§ 3.1001 and 3.1008, where death occurred on or after 
December 1, 1962, periodic monetary benefits (other than 
insurance and service members' indemnity) authorized under 
laws administered by VA, to which a payee was entitled at his 
death under existing ratings or decision, or those based on 
evidence in the file at date of death, and due and unpaid for 
a period not to exceed 2 years prior to the last date of 
entitlement as provided in 38 C.F.R. § 3.500(g) will, upon 
the death of such person, be paid as follows: (1) Upon the 
death of the veteran to the living person first listed as 
follows:(i) His or her spouse; (ii) His or her children (in 
equal shares); (iii) His or her dependent parents (in equal 
shares) or the surviving parent.  (2) Upon the death of a 
surviving spouse or remarried surviving spouse, to the 
veteran's children.  (3) Upon the death of a child, to the 
surviving children of the veteran entitled to death pension, 
compensation, or dependency and indemnity compensation.  (4) 
In all other cases, only so much of the accrued benefit may 
be paid as may be necessary to reimburse the person who bore 
the expense of last sickness or burial.  38 C.F.R. § 3.1000 
(2005).  

Applications for accrued benefits must be filed within one 
year after the date of death.  If a claimant's application is 
incomplete at the time it is originally submitted, the 
Secretary shall notify the claimant of the evidence necessary 
to complete the application.  If such evidence is not 
received within one year from the date of such notification, 
no accrued benefits may be paid.  38 U.S.C.A. § 5121(c) (West 
2002); 38 C.F.R. § 3.1000 (2005).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307 (6)(2005).  

If a veteran was exposed to an herbicide agent during active 
military service Type 2 diabetes (also known as diabetes 
mellitus or adult onset diabetes) shall be service connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease in service, 
provided further that the rebuttable provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e)(2005).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including hypertension and 
heart disease, when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second: to evaluate the degree of disability for bilateral 
service-connected defective hearing, the revised rating 
schedule establishes 11 auditory acuity levels, designated 
form level I for essential normal acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85 and Part 4, Diagnostic 
Codes 6100-6110 (2005).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. §§ 3.151, 3.152 
(2005).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
When a claim has been filed which meets the requirements of 
38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request 
for increase or reopening will be accepted as a claim.  
38 C.F.R. § 3.155 (2005).  

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  (b) Claim. Once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
one of the following will be accepted as an informal claim 
for increased benefits or an informal claim to reopen.  (1) 
Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim. The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157 (2005).  

The effective date of an award of death compensation or 
dependency and indemnity compensation for which application 
is received within one year from the date of death shall be 
the first day of the month in which the death occurred.  
38 U.S.C.A. § 5110(d)(1)(West 2002).  

Notwithstanding section 5110 of this title or any other 
provision of the law and except as provided in subsection (c) 
of this section, payment of monetary benefits based on an 
award or an increased award of compensation, dependency and 
indemnity compensation or pension may not be made to an 
individual for any period before the first day of the 
calendar month following the month in which the award or 
increased award became effective as provided under section 
5110 of this title o such other provision of law.  Except as 
provided in paragraph (2) of this subsection, during the 
period between the effective date of an award or increased 
award as provided under section 5110 of this title, or any 
other provision of law and the commencement of the period of 
payment based on such award as provided under subsection (a) 
of this section, an individual entitled to receive monetary 
benefits shall be deemed to be in receipt of such benefits 
for the purpose of all laws administered by the Secretary.  
38 U.S.C.A. § 5111(a) and (b)(1)(West 2002).  

Except as otherwise specified in this section, the effective 
of reduction or discontinuance of compensation, dependency 
and indemnity compensation, or pension shall be fixed in 
accordance with facts found.  (b) The effective date of a 
reduction or discontinuance or compensation by reason of 
death of the payee shall be the last day of the month before 
such death occurred.  38 U.S.C.A. § 5112 (a) and (b)(1) (West 
2002); 38 C.F.R. § 3.500 (g)(2005).  

Factual Background.  The controlling factors in this case are 
the date the veteran's claims for service connection were 
received and the date of the veteran's death.  As the 
veteran's claims for service connection were received on 
March 26, 2004 and the veteran died on April [redacted], 2004, there 
are no VA compensation benefits due and owing to the veteran 
on the date of his death.  The pertinent facts are as 
follows.  

During the veteran's lifetime, in October 1976 and March 1993 
the veteran filed claims for VA benefits.  The RO adjudicated 
those claims in February 1977, May 1994 and July 1995 rating 
decisions.  Those claims became final.  

On March 26, 2004, the veteran submitted a claim for service 
connection for bilateral hearing loss, diabetes, impotence 
and a heart condition.  The veteran's Certificate of Death 
reveals he died on April [redacted], 2004.  

The appellant filed her claim for accrued benefits in April 
2004, within the one year period for making application for 
accrued benefits.  38 C.F.R. § 3.1000 (2005).  

Accrued benefits are only those to which an individual was 
entitled at death under existing ratings and decisions, or 
those based on evidence in the file at date of death and due 
and unpaid.  The "individual," at least in this case, is the 
veteran himself.  Jones v. West, 136 F.3d 1296, 1299 (Fed, 
Cir. 1998), cert. denied, 525 U.S. 834 (1998).  The appellant 
is only eligible for accrued benefits to which the veteran 
was entitled at the date of his death.  The appellant's claim 
for accrued benefits is "derivative of" the claims of the 
veteran and, by statute, the appellant takes the veteran's 
claims as they stood on the date of his death.  Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  

The veteran submitted claims for service connection for 
bilateral hearing loss, diabetes, impotence and a heart 
condition in March 2004.  Those claims were not adjudicated 
by the RO at the death of his death.  The first step in 
determining if the appellant is due accrued benefits is 
reviewing the evidence in the claims folder to decide if 
service connection should be granted for bilateral hearing 
loss, diabetes, impotence and a heart condition including 
hypertension.  

The RO in an August 2004 rating decision determined that 
service connection for accrued benefits purposes should be 
granted for diabetes mellitus and bilateral hearing loss.  
Service connection was denied for a heart 
disorder/hypertension and impotence.  After reviewing the 
evidence in the claims folder the Board concurs.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

There is no diagnosis of a heart disorder or hypertension in 
service or during the initial post service year.  The  
veteran's March 1972 Report of Medical Examination at 
retirement found no evidence any disorder of the heart.  The 
veteran's blood pressure was recorded as 130/86.  A report of 
an electrocardiogram (EKG) noted it his EKG was within normal 
limits.  Although VA and private medical records dated from 
2001 forward included diagnoses of heart disease and 
hypertension, there is no competent medical evidence which 
provides a link between the veteran's service-connected 
kidney disorder or diabetes mellitus and his current heart 
disease and hypertension.  38 C.F.R. §§  3.159, 3.310 (2005).  
Therefore, the preponderance of the evidence in the claims 
folder is against the veteran's claim for service connection 
for a heart disorder and/or hypertension.  

There is also no basis in the record for granting service 
connection for impotence.  There were no complaints of, or 
treatment for impotence in service.  The claims folder does 
not contain any competent medical evidence which links 
impotence to any service-connected disability.  38 C.F.R. 
§ 3.310 (2005).  

The RO granted service connection for diabetes mellitus and 
bilateral hearing loss for accrued benefits purposes in the 
August 2004 rating decision.  At service separation, the 
February 1972 audiological evaluation revealed, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
20
X
95
LEFT
10
20
X
60

No speech recognition scores were reported.  Those findings 
at service separation meet the VA standards for hearing loss 
set out at 38 C.F.R. § 3.385 (2005).  There are thresholds 
greater than 40 decibels in each ear.  Current VA treatment 
records in February and March 2004 include treatment for 
hearing loss and orders for hearing aids.  The evidence in 
the claims folder supports the grant of service connection 
for bilateral hearing loss.  

The evidence clearly supports the grant of service connection 
for diabetes.  The veteran had service in the Republic of 
Vietnam during the required period.  38 C.F.R. 
§ 3.307(a)(6)(iii)(2005).  The records of his hospitalization 
in January 2004 at Las Palmas Medical Center included a 
current diagnosis of diabetes.  The RO correctly applied the 
provisions for presumptive service connection of 38 C.F.R. 
§ 3.309 and granted service connection for diabetes.  

The next step in determining if there are any VA benefits due 
and owing to the appellant is rating the service connected 
bilateral hearing loss and diabetes.  Only if the bilateral 
hearing loss and/or diabetes are compensably disabling would 
there be any possibility that there are accrued VA benefits 
due to the appellant.  

The assignment of a disability evaluation for hearing 
impairment is a purely mechanical application of the rating 
criteria.  The Court has held that the assignment of a 
disability rating for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345,349 
(1992).  The Board reviewed the claims folder and found the 
only audiological evaluation in the claims folder at the date 
of the veteran's death was the February 1972 report included 
in his retirement examination.  The average puretone 
threshold in the right ear was 32 and the average puretone 
threshold in the left ear was 23.  As there are no speech 
recognition scores available, as provided at 38 C.F.R. 
§ 4.85(c)(2005), the puretone averages were placed on Table 
VIA.  They resulted in a numeric designation of I in the 
right ear and I in the left ear.  When those designations are 
placed on Table VII they result in a 0 or noncompensable 
rating for bilateral hearing loss.  38 C.F.R. § 4.85, Table 
VII (2005).  The Board also considered whether there was an 
exceptional pattern of hearing impairment as defined at 
38 C.F.R. § 4.86 and found that puretone thresholds at each 
of the four frequencies (1000, 2000, 3000, and 4000) were not 
55 decibels and above.  Also, that the puretone thresholds 
were not 30 or less at 1000 Hertz and 70 or more at 2000 
Hertz.  The service-connected bilateral hearing loss is 
evaluated as noncompensably disabling and a 0 percent rating 
is assigned.  Therefore, there is no basis for finding any VA 
benefits due and owing based on the grant of service 
connection for bilateral hearing loss.  

As to the service-connected diabetes, the pivotal factor is 
not the disability rating assigned but the effective date of 
the grant of service connection.  In this instance, it is not 
necessary to determine the degree of severity of the service-
connected diabetes.  The assignment of the date of claim, 
March 26, 2004, as the effective date of service connection 
and the veteran's death on April [redacted], 2004, result in no VA 
benefits being payable.  38 C.F.R. § 3.400 (2005).  

In general, the effective date of a grant of service 
connection is the date of receipt of claim or the date 
entitlement arose whichever is the later.  38 C.F.R. 
§ 3.400(2005).  Only if there is a claim or informal claim 
for diabetes dated prior to the month of March 2004 is it 
possible that any VA benefits for diabetes may be due and 
owing.  

The Board carefully reviewed the claims folder looking for 
any VA or service medical facility records of treatment for 
diabetes dated during the year prior to the veteran's March 
26, 2004 claim.  The claims folder does not include any VA or 
service medical facility records of treatment for diabetes 
during that period.  Only VA or service medical facility 
records may be construed as an informal claim for benefits, 
if they were for treatment or examination for the claimed 
disability and a formal claim was received within one year.  
38 C.F.R. §§ 3.155, 3.157(1) (2005).  The records from Las 
Palmas Medical Center dated in January 2004 are from a 
private facility and may not be construed as an informal 
claim.  38 C.F.R. § 3.157.  

The date of claim is therefore, March 26, 2004 and the first 
diagnosis of diabetes appears in January 2004.  Therefore, 
the later date is the date of claim March 26, 2004.  Service 
connection for diabetes was effective on March 26, 2004.  

The Board next reviewed the regulations to determine when 
benefits based on the grant of service connection would be 
payable; and when payment of VA compensation to the veteran 
would have terminated due to the veteran's death.  The 
regulations provide that the date of payment would be the 
first day of the month following the effective date of 
service connection, that would be April 1, 2004.  38 C.F.R. 
§ 3.31 (2005).  And as the regulations provide that reduction 
of, or  discontinuance of an award due to death, is the last 
day of the month before the death, that is the last day of 
March 2004.  38 C.F.R. § 3.500(g)(2005).  As any VA 
compensation due to veteran would be discontinued on the last 
day of March 2004, and any benefits due to service connection 
for diabetes were not payable until April 1, 2004, there are 
no VA benefits due and owing.  

The appellant lacks legal entitlement to VA accrued benefits.  
Where the law and not the evidence is dispositive of the 
issue before the Board, as in this case, the claim must fail 
due to the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

The appeal of the denial of legal entitlement to VA accrued 
benefits is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


